Citation Nr: 0725190	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral pes planus with hallux valgus deformity 
of the great toes, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable rating for the service-
connected vasomotor rhinitis. 

3.  What rating is for assignment for migraine headaches, 
from March 12, 2002?  



REPRESENTATION

Appellant represented by:	To be clarified




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to December 
1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The July 2004 decision, in pertinent part, found that service 
connection was warranted for migraine headaches; a 10 percent 
rating was assigned, effective on March 12, 2002.  

The veteran expressed disagreement with this decision.  The 
RO, in December 2004, increased the rating assigned to the 
service-connected migraine headaches disability to 30 
percent, also effective on March 12, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The July 2004 rating decision also continued a 10 percent 
rating assigned to the service-connected encephalitis 
residuals with dizziness.  The veteran supplied her Notice of 
Disagreement with this decision in February 2005, and a 
Statement of the Case (SOC) was issued in February 2006.  The 
veteran, however, did not submit a timely Substantive Appeal, 
which was received in February 2007.  Therefore, this issue 
is not before the Board.  38 U.S.C.A. § 7105 (West 2002).  

The Board also observes that the veteran was informed in June 
2007 of the fact that the Substantive Appeal was not timely 
filed, but she did not express disagreement with this 
finding.  

For the reasons outlined hereinbelow, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  

Consistent with the instructions below, VA will notify the 
veteran of any further action required on her part.



REMAND

In February 2007, as shown on the reverse side of a VA Form 
9, the veteran informed VA that she wished to "elect DAV 
[Disabled American Veterans] as my representative."  
Unfortunately, the claims file does not include any 
documentation formally designating Disabled American Veterans 
as the veteran's representative.  

Also, DAV has yet to be notified of the veteran's apparent 
choice.  Consequently, further action is required to ensure 
that the veteran is given an opportunity to appoint the 
representative of his choosing.  See 38 C.F.R. §§ 20.600, 
20.601, 20.602.  

As also shown as part of the above-mentioned VA Form 9, the 
veteran essentially claimed that her service-connected 
disorders had worsened.  The Court has held that when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  

The latest VA examinations took place in January 2003 
(vasomotor rhinitis) and November 2004 (bilateral pes planus 
and migraine headaches).  Hence, the veteran should be 
scheduled for new examinations.  

The Board also observes that the veteran is shown to have 
been in receipt of private medical treatment from several 
different providers.  These appear to be most recently dated 
in 2004.  She should be requested to inform VA if she has 
received medical treatment since that time, for the three 
service-connected matters now on appeal, and, if so, to 
provide the names and locations of these treating physicians, 
so that VA may attempt to associate these records with the 
claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be advised that 
there is no document on file designating 
the Disabled American Veterans as her 
representative, and consequently she is 
being provided a VA Form 21-22 on which 
to elect that organization, or the 
representative of her choosing.  
Following such election, any such 
representative should have the 
opportunity to present argument on her 
behalf.  

2.  The RO should both invite the veteran 
and her representative (if applicable) to 
identify the location of any relevant 
medical records dated since 2004 and 
provide VA with the necessary 
authorizations to associate this 
information with the record.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform her and her representative 
(if applicable) of this.  

3.  The RO should make arrangements for 
the veteran to be afforded VA examination 
to ascertain the current level of 
severity of her service-connected 
bilateral pes planus with hallux valgus 
deformity of the great toes, vasomotor 
rhinitis, and migraine headaches.  The 
claims folder is to be provided to each 
respective physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating these cited three 
disabilities, the examiner is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of her service-
connected disorders.  A complete 
rationale for any opinion offered must be 
provided.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the above-orders VA examinations, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action. 

6.  Following completion of all indicated 
development in this case, the RO should 
review any additional evidence and 
readjudicate the veteran's claims under 
all appropriate statutory and regulatory 
provisions and legal theories. 
 Concerning the matter of an increased 
rating for migraine headaches, RO 
consideration of a staged rating must be 
documented in writing.  If any benefit 
sought on appeal, in any respect, remains 
denied, the veteran and her 
representative (if applicable) should be 
provided with a supplemental statement of 
the case (SSOC) that includes all 
evidence added to the file since the 
December 2004 SOC.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

